Mallard, C.J.
Plaintiffs’ only assignment of error is stated as follows: “Plaintiffs object and except to the entry of the Judgment.”
*327This assignment of error presents the -question of whether the facts found or admitted support the judgment and whether the judgment is regular in form. This assignment of error does not present for review the findings of fact or the sufficiency of the evidence to support them. Fishing Pier v. Town of Carolina Beach, 274 N.C. 362, 163 S.E. 2d 363 (1968); Sternberger v. Tannenbaum, 273 N.C. 658, 161 S.E. 2d 116 (1968); King v. Snyder, 269 N.C. 148, 152 S.E. 2d 92 (1967); 1 Strong, N.C. Index 2d, Appeal and Error, § 26.
The facts found in this case support the judgment, and the judgment is regular in form.
Rule 11 of the Rules of Practice in the Court of Appeals reads, in part: ‘‘'No brief or written argument will be received after a case has been argued or submitted, except upon leave granted in open court, after notice to opposing counsel.” This case was argued in the Court of Appeals on 29 April 1970. On 1 May 1970 appellants filed with the Clerk of the Court of Appeals what they call “Reply to Argument of Appellees.” Since leave to file this was not obtained as required by Rule 11, we do not consider it.
The judgment of the Superior Court entered herein is affirmed.
Affirmed.
MoRRis and Graham, JJ., concur.